Title: To Thomas Jefferson from James Cheetham, 25 July 1804
From: Cheetham, James
To: Jefferson, Thomas


               
                  Sir.
                  New York July 25. 1804
               
               It is unpleasant to be under the necessity of appealing to you on a subject involving the duration of my establishment, and, to a degree, the unity of the Republican party in this state; but since the necessity exists I take the liberty of troubling you with a few remarks.
               When I became the Editor of the Citizen, my late partner, Mr. Denniston, was extremely embarrassed in his pecuniary affairs. Like all other Republican Editors, he was discouraged, to use a mild term, during the awful period which preceded your election to the Presidency, by our opponents; and the patronage of our friends was altogether inadequate to the maintenance of the press. Our memorable victory in this City in the year 1800, however, turned the political Scale in our favour and gave us a right to expect, what under your auspicies we have realised, much public good. At this Joyous period the importunities of our political friends, corresponding with my own inclination, induced me to purchase one half of the establishment and to assume the exclusive direction of the press. Mr. Burr, Mr. Swartwout (the Marshal) and Mr. Gelston (the Collector) were amongst the foremost of those who urged me to the undertaking. I was promised by all every encouragement. I assumed the direction of the paper on the 1st. of May 1801. I ought here to remark that, previous to our election in 1800; and until the period which I shall presently name, I had been on the most friendly terms of intercourse with Mr. Burr.
               In June 1801. Mr. Gelston was appointed Collector. The printing business of his office netts a considerable annual sum, say $700. I flattered myself with a hope that the considerations which had induced his appointment would have prevailed with him to give to the only Republican press in this City that support appertaining to his office and which had theretofore been carefully and uniformly imparted (by his predecessor) to those who had been warmly and invariably opposed to us as politicians. I had a double right to expect it. It was his duty, as a public officer, to give to the Republican press, devoted to the support of that very administration by which he had been distinguishedly promoted, all that support which was consonant to its dignity and honor. I expected it from his voluntary promises of aid previous to his appointment.
               When his appointment was here ascertained, I waited in person upon Mr. Gelston and represented to him the pecuniary embarrassment of the press—the cloud under which it had laboured—our expectation, and the indispensibility, of the printing business of the offices of the Government; and concluded with Soliciting that under his direction. I was promised it.
               Daily intercourse, however, with Mr. Burr, from my Editorial Commencement, convinced me, in the short space of ten weeks, that he had been unfaithful and was then unsound. At the latter end of July 1801 I found that I must either abandon Mr. Burr and his associates or oppose your administration. I had no hesitation in choosing the former. It is unnecessary, here, to enter into a detail of my reasons for the choice; I have elsewhere said sufficient. 

               Mr. Gelston had hardly time to extend the patronage of his office to my press before this seperation took place, and he was unwilling to do so after. When I relinquished Mr. Burr, Mr. Gelston and the rest of his associates abandoned me. These facts are well known here.
               After Communicating to two friends, and to two only, the grounds of my Conviction of Mr. Burr’s past infidelity and then disaffection, I prepared myself for that attack which has since been so successfully made. During the long and laborious controversy which succeeded, private considerations were merged in public disputation. I cared little, and had less time to enquire, about my private concerns. But my inclination, the welfare of a wife and five children, and my creditors now compel me to enquire, and I find my affairs in a deplorable Situation. In proportion as I have laboured for the public, I have experienced a diminution even of wonted encouragement. This, however, by me, was Anticipated; for the necessary asperity of the attack unavoidably hazarded my establishment.
               From the period of my seperation from Mr. Burr to the present time, Mr. Gelston has invariably given the printing business of his office to two of our most inveterate political opponents! He has done this in the very face and defiance of repeated remonstrances.
               Seeing that I stood in need of his printing business (blanks &c) and that my reiterated personal applications, resumed about six months ago, were unavailing, I made, early in May last, a correct representation of the situation of my press and of the conduct of Mr. Gelston, to Colonel Rutgers, Mr. Broome, our Lieutenant Governor, and the Mayor of this city. These gentlemen agreed with me that his conduct was altogether without apology, and with a warmth of expression suited, as I thought, to the occasion, expressed their surprise and indignation. In the Course of that month they had an interview with him on the subject at Col. Rutgers’s by appointment, and Mr. Gelston, in delicate terms, promised, as I understand, that; in future I should have the entire of the printing business of his office.
               
               This promise, has not, however, been fulfilled either in whole or in part. He Still continues to give his business, partly to Mr. James Oram, a British Soldier during the whole of the Revolutionary war, and now a malignant Federalist, and partly to Mr. William A. Davis, a Burrite, a character more odious among us, if possible, than that of a tory.
               Finding that private applications, however respectable, were unavailing—that my press was on the brink of ruin, and that immediate relief was all essential to its continuance; by way of exciting public enquiry into the Cause, I advertised my establishment for Sale.
               This advertisement induced a private meeting of distinguished Republicans from every ward of this city who, by committee, requested me to wait upon them in person. I did so, and in answer to their enquiries gave them at large a statement of the situation of my press and of Mr. Gelston’s hostile Conduct towards it. They unanimously agreed to appoint a Committee to wait upon and remonstrate with him on the subject.
               The committee waited upon Mr. Gelston, and at a subsequent meeting reported that he had promised to give me in future the whole of his printing business. This was about three weeks ago. But as Mr Gelston’s word was doubted by all present, the meeting appointed a superintending committee to enquire whether he would perform his promise, and if not to call forthwith a public meeting of the Republicans in order to petition, respectfully, the executive of the United States for his removal. The Mayor was present at the meeting.
               Mr. Gelston has not fulfilled the promise which he solemnly made to the Committee, and it has therefore become a Question, one indeed which excites much sensibility, and in which there is but one opinion among our friends, whether my press is to be destroyed by his continuance in, or preserved by his removal from, office, and the appointment in his place of a Citizen more friendly to the Republican party? As Mr. Gelston is universally Known to have acted uniformly against the best and ablest friends of your administration ever Since he came into office, so perhaps there is no man amongst us who is more unpopular or less respected.
               For various reasons which will be obvious to you I wish to avoid a public meeting. It would be a measure from which many unpleasant reflections might result. It would place in the hands of those who are opposed to the Government a formidable weapon. I Shall do every thing in my power to prevent it. But such is the warmth manifested by our friends, and excited by Mr. Gelston’s opposition to what they deem a matter of right and not of favour, that I much doubt my ability to prevent it. I feel more delicacy as it regards you than myself. If our friends were of opinion that the press Could be better managed, or with more œconomy, by any other person, I would relinquish it without a struggle. But they are pleased to express an opinion that events of moment may occur in which I may be of service to the country. They will not permit me to dispose of the establishment.
               With all possible deference and the most sincere and affectionate attachment I submit this matter to your decision, with a full assurance that, whatever it may be, it will meet with the entire approbation of your Excellency’s
               Most obedient And devoted Servant
               
                  
                     James Cheetham
                  
               
            